In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-21-00362-CV
    ___________________________
PRESTONWOOD ESTATES WEST HOMEOWNERS ASSOCIATION, BRUCE W.
   HAMMOND, CATHERINE D. HAMMOND, RACHEL AUBREY BROWN,
      LOWELL T. JAMES, L. FRANK DEVLIN, MARILYN DEVLIN, JIM
 ANAGNOSTIS, DAWN ANAGNOSTIS, JEFFREY DANIEL MORRIS, ANGELA
    ODELL MORRIS, DONALD RORSCHACH, JILL RORSCHACH, JON. P.
 JACKSON, CHAN KANG, SUNG KANG, ALBERTO E. VAZQUEZ, MARTHA
     WHELAN, MARY ANN LEVINE, GARY E. DAVIDSON, MARTHA
    DAVIDSON, JOHN MICHAEL O’SHEA, ROBERT BLAKE, MICHELLE
   LINDSAY, STEPHEN DEDWYLDER, SIMONE IKONOMIDES, JAMES L.
 EDDINS, DOLLYE D. EDDINS, ARTHUR HALLFORD, SHEILA HALLFORD,
PAUL D. MORRIS, JR., BRENDA MORRIS, KATHERINE ELLIS, WAYNE KAY
    GUESSFORD, DECEASED AND/OR THE ESTATE OF WAYNE KAY
  GUESSFIRD, JOHNNY L. STONE, CHRISTY R. STONE, JAMES C. HARRIS,
JENNA B. TYLER, GARY L. UPTON, MARTHA J. UPTON, JAMES D. BRACE,
  DAWN BRACE, SANDEEP GUTTIKONDA, COURTNEY J. GUTTIKONDA,
   PATRICIA WEST, STEPHEN PETERSON, HEATHER PETERSON, BRETT
              WARMUS, AND ERIN WARMUS, Appellants

                                  V.

               CITY OF ARLINGTON, TEXAS, Appellee



                On Appeal from the 153rd District Court
                        Tarrant County, Texas
                    Trial Court No. 153-319238-20


                 Before Kerr, Bassel, and Womack, JJ.
                 Memorandum Opinion by Justice Kerr




                                  2
                          MEMORANDUM OPINION

      This case arises from Appellee City of Arlington’s intentional breach of the

Prestonwood Lake Dam and the alleged resulting damage to residential lots along

Prestonwood Lake, which is upstream from the dam. Appellants Prestonwood

Estates West Homeowners Association and homeowners belonging to the HOA1

(collectively, the Homeowners) sued the City for inverse condemnation and under the

Texas Tort Claims Act (TTCA). They also sought attorney’s fees. The City filed a plea

to the jurisdiction asserting that governmental immunity protected it from the

Homeowners’ claims and that the Homeowners had failed to plead sufficient facts

affirmatively establishing a waiver of that immunity. The trial court agreed and

granted the City’s plea. In a single issue, the Homeowners complain that the trial court

erred by granting the City’s jurisdictional plea because they adequately pleaded their

inverse-condemnation claim. We will reverse and remand.



      1
       Bruce W. Hammond, Catherine D. Hammond, Rachel Aubrey Brown, Lowell
T. James, L. Frank Devlin, Marilyn Devlin, Jim Anagnostis, Dawn Anagnostis, Jeffrey
Daniel Morris, Angela Odell Morris, Donald Rorschach, Jill Rorschach, Jon. P.
Jackson, Chan Kang, Sung Kang, Alberto E. Vazquez, Martha Whelan, Mary Ann
Levine, Gary E. Davidson, Martha Davidson, John Michael O’Shea, Robert Blake,
Michelle Lindsay, Stephen Dedwylder, Simone Ikonomides, James L. Eddins, Dollye
D. Eddins, Arthur Hallford, Sheila Hallford, Paul D. Morris, Jr., Brenda Morris,
Katherine Ellis, Wayne Kay Guessford, Deceased and/or the Estate of Wayne Kay
Guessford, Johnny L. Stone, Christy R. Stone, James C. Harris, Jenna B. Tyler, Gary
L. Upton, Martha J. Upton, James D. Brace, Dawn Brace, Sandeep Guttikonda,
Courtney J. Guttikonda, Patricia West, Stephen Peterson, Heather Peterson, Brett
Warmus, and Erin Warmus.


                                           3
                                    I. Background

      The Homeowners alleged in their first amended petition that the HOA, which

was established in 1977, consists of about 31 homes along Lakehill Court, Stonebrook

Drive, and Lake Country Drive in northwest Arlington. The HOA comprises lots that

abut a creek and Prestonwood Lake, which was created when the Prestonwood Lake

Dam was installed between 1979 and 1982. The HOA is responsible for maintaining

the dam.

      The Homeowners further alleged that around the time the City conducted a

nearby public-improvement project in the early 1990s, homeowners along the creek

began noticing significant silt deposits in the waterway. Since that project, the silting

of the lake and creek continued to the point that neither could be used for canoeing

or fishing. By 2018, the unabated silting had caused the lake’s depth to decrease from

its historic maximum of over twenty feet to only three to five feet.

      In the fall of 2018, the dam was not in “ideal condition,” and Tarrant County

was experiencing severe weather and flooding. In late October 2018, the City hired an

engineering firm to conduct a breach analysis on the dam to determine the likelihood

of the dam’s failure and to evaluate any downstream impacts in the event of a breach.

The firm’s report2—which was addressed to Audra Valamides, P.E., an engineer with

the City’s Stormwater Management Department, and was provided to her on October

      2
        The Homeowners attached the report to their petition and incorporated it into
their pleadings. See Tex. R. Civ. P. 59.


                                           4
30, 2018—described the dam’s damaged condition and concluded that “the dam will

likely fail if no remedial actions are taken immediately.”

      The report also summarized the firm’s breach-analysis methodology and

results. According to the report, the breach analysis indicated that

      [t]he downstream roadway, Green Oaks Boulevard, would not be
      overtopped by a breach. Moving downstream, flow would move around
      the southwest side of the City of Fort Worth Village Creek Wastewater
      Treatment Plant, join Village Creek, and then confluence with the West
      Fork of the Trinity River. No habitable structures were identified in the
      breach zone. A set of box culverts on the treatment plant site would
      likely be able to convey breach flows. Based on these findings, a “low
      hazard” classification for the dam according to [Texas Commission on
      Environmental Quality] dam safety regulations would be appropriate.

The report went on to summarize additional potential risks of dam failure:

   • channel widening that would “likely occur” and “could potentially impact
     nearby structures”;

   • erosion that would threaten an upstream street (Lamar Boulevard) and culverts;

   • a release of sediment that could potentially impact ecological habitats and City
     culverts;

   • possible additional downstream erosion that could threaten private property,
     public infrastructure, and the downstream channel; and

   • the Homeowners’ loss of the lake’s “normal pool . . . and associated aesthetic
     and recreation benefits.”

      Given the dam’s condition and the likely possibility of a dam breach, the report

recommended notifying the Texas Commission on Environmental Quality of the

dam’s condition; alerting City crews to the possible breach and breach flows at Green

Oaks Boulevard; inspecting city culverts at Green Oaks Boulevard to ensure that they


                                            5
were unclogged and able to convey large flows; notifying the Village Creek wastewater

treatment plant’s operators; checking the conveyance capacity of culverts on the

wastewater treatment plant’s property; and notifying emergency responders in “the

general vicinity and downstream area.”

      The immediate remedial actions recommended by the report included lowering

the lake level, buttressing the left downstream spillway, placing sandbags or stacked

ready-mix concrete bags to redirect spillway flows, and removing a tree from the

dam’s left abutment. Breaching the dam was not among the report’s suggested

immediate actions. But the report’s long-term remedial actions included determining

whether the dam should be repaired or be removed, “i.e.[,] decommissioning thru a

controlled breach.” The report went on to list factors to be considered regarding each

long-term remedial action.

      On November 1, 2018—two days after the City’s mayor received the report—

the mayor declared a state of disaster for the City 3 and implemented the City’s

Emergency Operational Plan4 because

   • the severe weather and flooding that had started on September 10, 2018, had
     caused and might continue to cause widespread and severe property damage in
     Tarrant County;


      3
        The Homeowners also attached the mayor’s local disaster declaration to their
petition and incorporated it into their pleadings. See id.
      4
       The Homeowners did not attach the emergency operational plan itself to its
pleadings nor did they discuss it in their pleadings.


                                          6
   • the Texas Governor had declared a state of disaster for Tarrant County;

   • due to the rain occurring within the City over several weeks and still occurring
     the week of November 1, 2018, the imminent possibility existed that City
     residents and the City itself would suffer severe injury and property damage due
     to the possibility of a dam breach on Prestonwood Lake; and

   • the mayor had “determined that extraordinary measures must be taken to
     alleviate the potential suffering of people and to protect or rehabilitate
     property.”

That same day, City crews used a piece of motor-driven equipment to breach the dam.

      The Homeowners pleaded that the dam breach caused substantial erosion

throughout the waterway’s length and that nearly every lot along Prestonwood Lake

suffered substantial erosion, which caused retaining walls to crumble and fall into the

almost-dry creek bed. They further claimed that some of the Homeowners face the

potential of losing the structural integrity of their homes and that “[o]ne lot is mere

feet away from losing its underground pool due to the erosion.” The Homeowners

estimate that the City’s actions caused about $2,000,000 in damages.

      Nearly two years after the dam breach, the Homeowners sued the City for

inverse condemnation under Article I, Section 17 of the Texas Constitution, for

property damage under the TTCA, and for attorney’s fees. See Tex. Const. art. I,

§ 17(a); Tex. Civ. Prac. & Rem. Code Ann. § 101.021.

      The City filed a plea to the jurisdiction attacking the Homeowners’ pleadings,

arguing that all the Homeowners’ claims should be dismissed for lack of subject-

matter jurisdiction because the Homeowners had not pleaded and could not establish



                                          7
facts to support (1) a valid inverse-condemnation claim that would result in a waiver

of the City’s governmental immunity, (2) an immunity waiver under the TTCA, and

(3) an immunity waiver for their attorney’s-fees claim. The trial court granted the plea

in its entirety.

       The Homeowners have appealed, but they do not challenge the trial court’s

dismissal of their TTCA and attorney’s-fees claims. We thus address only whether the

trial court erred by granting the City’s jurisdictional plea as to the Homeowners’

inverse-condemnation claim.

                                  II. Standard of Review

       Unless the state consents to suit, sovereign immunity deprives a trial court of

subject-matter jurisdiction over lawsuits against the state or certain governmental

units. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 224 (Tex. 2004) (op.

on reh’g). Cities are political subdivisions of the state and, absent waiver, are similarly

entitled to governmental immunity. Reata Constr. Corp. v. City of Dallas, 197 S.W.3d 371,

374 (Tex. 2006) (op. on reh’g).

       A plea to the jurisdiction is a dilatory plea that seeks dismissal of a case for lack

of subject-matter jurisdiction. Harris Cnty. v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004). A

jurisdictional plea’s purpose is to defeat a cause of action without regard to the

asserted claims’ merits. Bland ISD v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). Whether the

trial court has subject-matter jurisdiction is a legal question that we review de novo.

Miranda, 133 S.W.3d at 226.

                                             8
      A jurisdictional plea may challenge the pleadings, the existence of jurisdictional

facts, or both. Alamo Heights ISD v. Clark, 544 S.W.3d 755, 770 (Tex. 2018). When, as

here, the plea challenges the pleadings, we determine if the plaintiffs have alleged facts

affirmatively demonstrating subject-matter jurisdiction. See Miranda, 133 S.W.3d at

226. We look to the plaintiff’s pleadings, construing them liberally in the plaintiffs’

favor and looking to the pleaders’ intent. Id. If the pleadings lack sufficient facts to

affirmatively demonstrate the trial court’s jurisdiction but do not affirmatively

demonstrate incurable jurisdictional defects, the issue is one of pleading sufficiency,

and the plaintiffs should be given the opportunity to amend. Id. at 226–27. But if the

pleadings affirmatively negate the existence of jurisdiction, then a jurisdictional plea

may be granted without allowing the plaintiffs the opportunity to amend. Id. at 227.

                             III. Inverse Condemnation

      Inverse-condemnation claims,5 also referred to as “takings” claims, are rooted

in the takings clause of the Texas Constitution—Article I, Section 17—which

provides, in pertinent part, that “[n]o person’s property shall be taken, damaged, or

destroyed for or applied to public use without adequate compensation being made,

unless by the consent of such person.” Tex. Const. art. I, § 17(a); see Tarrant Reg’l


      5
        The action is referred to as inverse because the property owner initiates a
action to recover compensation for a taking that has already occurred instead of the
government’s initiating a formal statutory proceeding to determine appropriate
compensation for a prospective taking. See City of Dallas v. Stewart, 361 S.W.3d 562,
567 (Tex. 2012) (op. on reh’g).


                                            9
Water Dist. v. Gragg, 151 S.W.3d 546, 554 (Tex. 2004) (“A physical taking may occur

when the government physically appropriates or invades private property, or

unreasonably interferes with the landowner’s right to use and enjoy it. When the

government takes private property without first paying for it, the owner may recover

damages for inverse condemnation.” (citation omitted)); City of Dallas v. Jennings,

142 S.W.3d 310, 313 n.2 (Tex. 2004) (noting that “taking,” “damaging,” and

“destruction” of one’s property are three distinct claims arising under Article I,

Section 17, but the term “taking” has become used as shorthand to refer to all three

types of claims). This constitutional provision waives governmental immunity for

takings claims. See El Dorado Land Co., L.P. v. City of McKinney, 395 S.W.3d 798,

801 (Tex. 2013); see also Steele v. City of Houston, 603 S.W.2d 786, 791 (Tex. 1980) (“The

Constitution itself is the authorization for compensation for the destruction of

property and is a waiver of governmental immunity for the taking, damaging or

destruction of property for public use.”).

      Even so, a city retains its immunity when a plaintiff fails to allege a valid takings

claim. See, e.g., City of Justin v. Wesolak, No. 02-15-00379-CV, 2016 WL 2989568, at

*4 (Tex. App.—Fort Worth May 19, 2016, no pet.) (mem. op.). To plead a valid

takings claim, a plaintiff must plead that (1) the governmental entity intentionally

performed certain acts in the exercise of its lawful authority; (2) that such acts resulted

in taking, damaging, or destroying the plaintiff’s property; and (3) that the taking was



                                             10
for public use. See, e.g., id. (citing Gen. Servs. Comm’n v. Little-Tex Insulation Co.,

39 S.W.3d 591, 598 (Tex. 2001)).

                                      IV. Analysis

      Here, the City argued in its jurisdictional plea that the Homeowners had failed

to plead and cannot establish facts to support a viable takings claim because (1) the

City’s breaching the dam was an exercise of its police and emergency powers under

the “doctrine of necessity” and was thus not a taking for public use under the City’s

eminent-domain authority; (2) the City lacked the requisite intent; and (3) the City’s

actions did not proximately cause the Homeowners’ damages. In their sole issue, the

Homeowners argue that the trial court erred by granting the City’s jurisdictional plea

because they alleged sufficient facts to plead a viable takings claim. We address each

of the challenged elements in turn.

A. The Doctrine of Necessity

       According to the City, the necessity doctrine insulates the City from takings

liability here. The Homeowners counter that there is no emergency exception to the

takings clause and that the trial court thus erred to the extent that it granted the City’s

jurisdictional plea based on the mayor’s exercising his emergency powers and his

issuing the emergency order. The City disagrees and asserts that the threshold

question here is whether the City’s performing a controlled breach of the dam in

response to the mayor’s emergency declaration was a use of the City’s eminent-

domain power—which is compensable under the Texas Constitution—or “an

                                            11
exercise of a narrow set of governmental powers sometimes referred to as the

‘doctrine of necessity,’ which allows the government to damage or destroy property in

extraordinary circumstances without paying compensation.” The City additionally

argues that the mayor’s ordering the controlled breach was an exercise of his

emergency police powers authorized by the Texas Disaster Act of 1975, not the City’s

use of its eminent-domain power. See generally Tex. Gov’t Code Ann. §§ 418.001, .002,

.101–.1102. Thus, the City contends, its “actions were undertaken under the doctrine

of necessity in order to prevent the damage likely to occur due to the imminent

uncontrolled rupturing of the dam,” and therefore, “the takings clause is simply not

applicable in this situation.”

       The City explains that “[t]he ‘doctrine of necessity’ is a defense that can be raised

in response to a takings claim for property damage from events related to natural

disasters like wildfires and floods, and for police tactics that destroy or damage

property to apprehend suspected criminals.” [Emphasis added.] See generally Shelley

Ross Saxer, Paying for Disasters, 68 U. Kan. L. Rev. 413, 451–54 (2020) (discussing the

doctrine of necessity as a defense to a takings claim). The Texas Supreme Court has

also indicated that the necessity doctrine is defensive in nature. In Steele v. City of

Houston, the Houston Police Department—while attempting to apprehend escaped

convicts who had taken refuge in a house—“discharged incendiary material” into the

house and destroyed it and its contents. 603 S.W.2d at 788–89. Steele (the property



                                            12
owner) and the tenants who were living in the home at the time 6 sued the City of

Houston asserting that the destruction of the home and their personal property

entitled them to compensation under the Texas Constitution’s takings clause. See id. at

788–89.

      The supreme court held that Steele and the tenants had pleaded sufficient facts

to allege a compensable claim under the takings clause, reasoning that the

      claim was made under the authority of the Constitution and was not
      grounded upon proof of either a tort or a nuisance. It was a claim for the
      destruction of property, and governmental immunity does not shield the
      City of Houston. The Constitution itself is the authorization for
      compensation for the destruction of property and is a waiver of
      governmental immunity for the taking, damaging or destruction of
      property for public use.

             We accordingly reverse the judgments of the courts below.
      Plaintiffs, upon remand, will be entitled to make proof that the City of
      Houston, acting through its officers with authority or color of authority,
      intentionally set the house on fire or that the City prevented the fire’s
      extinguishment after it was set. They must also prove that the
      destruction was done “for or applied to public use.” That is the factor
      which distinguishes a negligence action from one under the constitution
      for destruction. That the destruction was done for the public use is or
      can be established by proof that the City ordered the destruction of the
      property because of real or supposed public emergency to apprehend
      armed and dangerous men who had taken refuge in the house.

Id. at 791–92 (citation omitted).

      The court observed that the law had “moved beyond the earlier notion that the
government’s duty to pay for taking property rights is excused by labeling the taking


      6
       The tenants were not at home when police officers set it ablaze. Steele,
603 S.W.2d at 789.


                                          13
as an exercise of the police powers.” Id. at 789. But, the court noted, the City of
Houston could
       defend its actions by proof of a great public necessity. Mere convenience
       will not suffice. Uncompensated destruction of property has been
       occasionally justified by reason of war, riot, pestilence[,] or other great
       public calamity. Destruction has been permitted in instances in which
       the building is adjacent to a burning building or in the line of fire and
       destined to destruction anyway.

Id. at 792 (emphases added) (citation omitted). The court went on to explain what

Professor William L. Prosser had said “concerning the defense” and stated that “[t]he

scant proof made by the City of Houston in this case does not establish as a matter of

law that it is excused from making compensation for the destruction of plaintiffs’

dwelling and personal property.” Id. (emphasis added) (citing William L. Prosser, The

Law of Torts, § 24 (4th ed. 1971)).

       Federal courts have also recognized that the necessity doctrine is a defense to

liability. See, e.g., Milton v. United States, 36 F.4th 1154, 1162 (Fed. Cir. 2022); TrinCo Inv.

Co. v. United States, 722 F.3d 1375, 1379–80 (Fed. Cir. 2013) (citing Steele); In re

Upstream Addicks & Barker (Tex.) Flood-Control Reservoirs, 146 Fed. Cl. 219, 263–

64 (2019).

       Here, the Homeowners pleaded sufficient facts to establish that the City’s

deliberately breaching the dam was done for public use because the mayor had

determined (1) that because of the fall 2018 rains, the imminent possibility existed that

City residents and the City itself would suffer severe injury and property damage due

to the dam’s possible failure and (2) that “extraordinary measures must be taken to

                                              14
alleviate the potential suffering of people and to protect or rehabilitate property.”7 See

Steele, 603 S.W.2d at 792; see also San Jacinto River Auth. v. Burney, 570 S.W.3d 820,

837 (Tex. App.—Houston [1st Dist.] 2018) (“A taking is for public use if it is

necessary to advance or achieve the intended public use.”), aff’d sub nom. San Jacinto

River Auth. v. Medina, 627 S.W.3d 618 (Tex. 2021). Although the City used the correct

procedural vehicle to attack the sufficiency of the Homeowners’ pleadings, it was

improper for the City to raise the necessity doctrine in its jurisdiction plea because—

based on Steele and the City’s own admission—it is a defense that the City must

prove.8 Cf. State v. Lueck, 290 S.W.3d 876, 880 (Tex. 2009) (noting that immunity from

liability is an affirmative defense that cannot be raised by a jurisdictional plea); Schmitz

v. Denton Cnty. Cowboy Church, 550 S.W.3d 342, 361 n.22 (Tex. App.—Fort Worth

2018, pet. denied) (mem. op. on reh’g) (noting that “limitations is not an appropriate

subject of a plea to the jurisdiction because it is an affirmative defense, not a

jurisdictional infirmity”). We thus conclude and hold that the trial court erred to the

       The Homeowners dispute whether there were emergency conditions at the
       7

time of the breach. The Homeowners pleaded that the City “took steps to breach the
dam under the mistaken notion that there was an emergency condition” and pointed
to the engineering report’s breach analysis as evidence that there was no emergency.
The Homeowners thus contended that the “emergency conditions” claimed by the
City cannot “serve to shield the City from the resulting harm of [its] actions.” We
need not determine whether the City correctly assessed the situation.

       At this juncture, we need not determine whether the Texas Supreme Court still
       8

recognizes the necessity doctrine as a defense to a takings claim (Steele was decided in
1980), the doctrine’s contours, or its application to these facts. We similarly do not
need to address the application of the Texas Disaster Act of 1975.


                                            15
extent that it granted the plea to the jurisdiction on this ground. We thus sustain this

part of the Homeowners’ single issue.

B. Intent and Causation

       The Homeowners maintain that the City’s deliberately breaching the dam was

an intentional act that resulted in damage to their property for public use. The City

contends that the Homeowners failed to plead sufficient facts to demonstrate that the

City intended to damage their property or that the City’s actions proximately caused

those damages. We address each element in turn.

       Regarding intent in the takings context, the Texas Supreme Court has explained

that

       the government’s “mere negligence which eventually contributes to the
       destruction of property is not a taking”; rather, the government must act
       intentionally. This requirement is rooted in the constitutional provision
       that a compensable taking occurs “only if property is damaged or
       appropriated for or applied to public use.” An accidental destruction of
       property does not benefit the public. The public-use limitation “is the
       factor which distinguishes a negligence action from one under the
       constitution for destruction.”

              For purposes of article I, section 17, a governmental entity acts
       intentionally if it knows either “that a specific act [was] causing
       identifiable harm” or “that the specific property damage [was]
       substantially certain to result from” the act. A governmental entity is
       substantially certain that its actions will damage property only when the
       damage is “necessarily an incident to, or necessarily a consequential
       result of the [entity’s] action.” The government’s knowledge must be
       determined as of the time it acted, not with benefit of hindsight.

City of San Antonio v. Pollock, 284 S.W.3d 809, 820–21 (Tex. 2009) (footnotes omitted).




                                          16
      Here, the Homeowners pleaded that on November 1, 2018, the City’s mayor

issued an emergency order—the local-disaster declaration—and City crews used an

excavator to breach the dam that same day. The Homeowners further pleaded that

“the results of the City’s actions have been nothing short of devasting for the

residents along the waterway.” These results include substantial erosion throughout

the length of the waterway and on nearly every lot, crumbling retaining walls that have

fallen into the almost-dry creek bed, and some Homeowners facing the potential of

losing the structural integrity of their homes and in-ground pools. According to the

Homeowners, “estimates for the damage caused by the City conservatively total

around $2,000,000.”

      The Homeowners additionally pleaded that two of the Homeowners—Stephen

Dedwylder and Bruce Hammond—met with Valamides and another City

representative in February 2020 to discuss the City’s request to access the lakebed to

inspect the stormwater infrastructure along the waterway. During this meeting, the

City’s breaching the dam and the resulting harm was also discussed. When Dedwylder

asked Valamides about the engineering report and why the City “acted in

contravention of the recommendations,” Valamides responded that she “didn’t make

the decision” but was involved in the discussions. According to the Homeowners,

when Valamides was asked “if the [City] was aware of the harm to upstream

properties that breaching the dam would cause, Valamides replied ‘Yes.’”



                                          17
       The City counters that the Homeowners cannot rely on a lower-level city

employee’s statements to establish the City’s intent because the Homeowners alleged

no facts linking the employee’s purported knowledge to the Mayor, city council, or

any final policymaker for the City. But according to the Homeowners’ pleadings,

Valamides—an engineer with the City’s Stormwater Management Department—was

involved in the discussions regarding the dam breach, and she confirmed that the City

was aware that the upstream properties would be damaged. Construing the pleadings

liberally in the Homeowners’ favor and looking to the Homeowners’ intent as we

must, we conclude that based on the pleadings, the Homeowners have pleaded

sufficient facts to allege that when the City intentionally breached the dam, it knew

that the damage to the Homeowners’ property was substantially certain to result from

that act.9 We therefore sustain this part of the Homeowners’ only issue.

       Turning to proximate cause, a takings claimant must plead and prove that the

government’s intentional acts were the proximate cause of the taking or damaging of

the property. See Hearts Bluff Game Ranch, Inc. v. State, 381 S.W.3d 468, 483–84 (Tex.

2012); see also State v. Hale, 146 S.W.2d 731, 736 (Tex. 1941) (noting that “true test” for


       9
        The City also claims that “an assertion of negligence is at the heart of [the
Homeowners’] complaint” because the Homeowners pleaded that the City
deliberately breached the dam “under the mistaken notion” that there was an
emergency. Thus, the City argues, it was merely negligent. But even if the City was
wrong about the existence of an emergency, the Homeowners pleaded that the City
intentionally breached the dam knowing that damage to the Homeowners’ property
was substantially certain to result.


                                            18
a takings claim is whether a governmental entity “intentionally perform[ed] certain

acts in the exercise of its lawful authority . . . which resulted in the taking or damaging

of plaintiffs’ property, and which acts were the proximate cause of the taking or

damaging of such property”). Proximate cause comprises cause in fact and

foreseeability, and cause in fact “means that the act or omission was a substantial

factor in bringing about the injury, without which the harm would not have occurred.”

Brandywood Hous., Ltd. v. Tex. Dep’t of Transp., 74 S.W.3d 421, 426 (Tex. App.—

Houston [1st Dist.] 2001, pet. denied) (citing Doe v. Boys Club of Greater Dall., Inc.,

907 S.W.2d 472, 477 (Tex. 1995)).

      Here, even construing the pleadings liberally in the Homeowners’ favor and

looking to the Homeowners’ intent, we cannot conclude that they have pleaded

sufficient facts to allege that the City’s deliberately breaching the dam was the cause in

fact of their damages. The Homeowners conceded that the dam was not in “ideal

condition” at the time of the breach and admitted that the engineering firm had

concluded that the dam would likely fail if no remedial actions were immediately

taken. So while the Homeowners have pleaded sufficient facts to allege that the City’s

actions were a substantial factor in bringing about the damage to their property, they

have not pleaded that the damage would not have occurred had the City not breached

the dam. See Burney, 570 S.W.3d at 836 (concluding that pleadings sufficed to allege a

takings claim where plaintiffs alleged that “their property was damaged when the

flooding reached their property, and it would not have flooded but for the water

                                            19
released by the River Authority,” that “their property would not have flooded under

natural conditions,” and that “the flooding they experienced was far worse than it

would have been under natural conditions”); see also Gragg, 151 S.W.3d at

554 (explaining that “[i]t was not enough” for a takings claimant “to trace the

damaging flooding back to releases from the dam,” and that he “was required to

prove that the same damaging floods would not have occurred under the same heavy

rainfall conditions had the dam not been constructed,” which was a fact issue). We

thus overrule this part of the Homeowners’ single issue.

C. Opportunity to replead

      In their brief, the Homeowners request—as they did at the conclusion of their

response to the City’s jurisdictional plea in the trial court—the opportunity to amend

their pleadings if we conclude that they are deficient. If the pleadings lack sufficient

facts to affirmatively demonstrate the trial court’s jurisdiction (as here) but do not

affirmatively demonstrate incurable jurisdictional defects, the issue is one of pleading

sufficiency, and the Homeowners should be afforded the opportunity to amend. See

Miranda, 133 S.W.3d at 226–27. But if a pleading defect cannot be cured, remand for

amendment would serve no legitimate purpose and, thus, should not be allowed. See

Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 839–40 (Tex. 2007).

      Here, although the Homeowners pleadings are defective because they have

failed to plead sufficient facts to show that the City’s deliberately breaching the dam

was the cause in fact of the Homeowners’ damages, their pleadings do not

                                          20
affirmatively negate this element. See Miranda, 133 S.W.3d at 226–27. The issue here is

one of pleading sufficiency, not of jurisdictional impossibility. See id. Accordingly, the

Homeowners should be allowed the opportunity to amend their pleadings to cure this

jurisdictional defect.10 See id.; see also Koseoglu, 233 S.W.3d at 839 (stating that a plaintiff

deserves “a reasonable opportunity to amend” unless the pleadings affirmatively

negate the existence of jurisdiction (quoting Sykes, 136 S.W.3d at 639)).

                                       V. Conclusion

       With the exception of cause in fact, we conclude that the Homeowners have

pleaded sufficient facts to support an inverse-condemnation claim under the Texas

Constitution. We thus reverse the trial court’s order granting the City’s plea to the

jurisdiction on the Homeowners’ inverse-condemnation claim and remand the case to

the trial court to allow the Homeowners the opportunity to replead and for further


       10
         The City asserts that the Homeowners should not be allowed to replead
because they already had an opportunity to do so in the trial court. The jurisdictional
plea giving rise to this appeal was the City’s second jurisdictional plea. The City’s first
plea, which the trial court never considered or ruled on, generally challenged the
sufficiency of the pleadings supporting the Homeowners’ inverse-condemnation
claim—“Plaintiffs have not pleaded and cannot establish facts to support a valid
inverse[-]condemnation claim which would result in a waiver of immunity”—but
lacked the specificity of the City’s second plea. After the City filed its first plea, the
Homeowners amended their pleadings, and in response, the City filed its second,
more detailed jurisdictional plea along with a brief in support containing the
jurisdictional challenges discussed above. Under these facts and because the pleadings
do not affirmatively negate jurisdiction, we conclude that the Homeowners should be
afforded the opportunity to replead. See Koseoglu, 233 S.W.3d at 839–40 (suggesting
that a plaintiff should be given a reasonable opportunity to replead after a trial court
finds merit in a plea to the jurisdiction if the defects can be cured).


                                              21
proceedings consistent with this opinion. We affirm the rest of the trial court’s order

granting the City’s jurisdictional plea.




                                                     /s/ Elizabeth Kerr
                                                     Elizabeth Kerr
                                                     Justice

Delivered: August 4, 2022




                                           22